COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
  ROBERT JESSIE MORALES,                                            No. 08-20-00102 -CR
                                                    §
  Appellant,                                                           Appeal from the
                                                    §
  v.                                                                 143rd District Court
                                                    §
  THE STATE OF TEXAS,                                              of Ward County, Texas
                                                    §
  Appellee.                                                       (TC# 19-09-06141-CRW)
                                                    §

                                             ORDER

          Appellant, Robert Jessie Morales, after a jury trial, was convicted of possession of a

Prohibited Substance (methamphetamine) in a Correctional Facility, third degree felony enhanced

to a second-degree felony. See TEX.PENAL CODE ANN. § 38.11. The enhancement paragraph

included a conviction for the felony offense of evading arrest with a vehicle to which Morales

entered a plea of true. Morales elected to go to the trial court for punishment if convicted. Morales

was sentenced to twelve years confinement in the Texas Department of Criminal Justice without

a fine.

          First, we note appellate counsel represented Appellant in the underlying jury trial that led

to his conviction and sentencing. Appellate counsel was appointed pursuant to Texas Code of

Criminal Procedure Article 26.04 in August 2019. Appellant’s counsel filed notice of appeal in
February 2020. On appeal, Appellant’s counsel has filed a motion to withdraw with an Anders

brief stating that no meritorious issues of appeal exist that could conceivably support reversal of

the trial court’s judgment. Anders v. California, 386 U.S. 738, 744 (1967); Gainous v. State, 436

S.W.2d 137 (Tex.Crim.App. 1969); see also High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).

Based on the motion and Anders brief before us, Appellate Counsel has failed to specify whether

he sent Appellant copies of the Anders brief and motion to withdraw, informed Appellant of his

right to submit a pro se brief, facilitated the process of his client’s right to review the appellate

record, or informed Appellant of his right to discretionary review. 1 See Kelly v. State, 436 S.W.3d

313, 319 (Tex.Crim.App. 2014).

         However, according to Appellant’s correspondence with this Court, Appellant was advised

of his right to examine the record and filed a pro se response. 2 See Stafford v. State, 813 S.W.2d

503, 510 (Tex.Crim.App. 1991)(en banc). At Appellant’s request, the record was provided to him.

Further, this Court granted Appellant’s “Motion for an extension of time to file a Pro Se or

Response to Anders brief” three times. To date, Appellant has not filed a pro se response.

         We turn to the issue of trial counsel representing an appellant on appeal and filing an

Anders brief. Unlike some of our sister courts, this Court has not adopted a blanket rule that it is

inappropriate for appellate counsel, who also served as trial counsel, to file an Anders brief.

Chandler v. State, 988 S.W.2d 828 (Tex.App.—Dallas 1999, no pet.). But see Velasquez v. State,

12 S.W.3d 584, 585 (Tex.App.—San Antonio 2000, pet. ref’d)(presuming trial counsel is

competent to act as appellate counsel unless the record establishes a conflict); Hernandez v. State,


1
  After rendering a decision, appellate counsel would be required within five days of the date of this Court’s opinion
to send a copy of this opinion and this Court’s judgment to Appellant and to advise him of his right to file a petition
for discretionary review. See TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d 403, 411–12 n.35
(Tex.Crim.App. 2008); Ex Parte Owens, 206 S.W.3d 670, 673 (Tex.Crim.App. 2006).
2
  Appellant informed the Court he was aware his attorney had filed an Anders brief and had received notice of his
right of a pro se appeal. Appellant stated the record was made available to him in August 2020.

                                                          2
No. 07-14-00417-CR, 2015 WL 4594110, at *2 n.4 (Tex.App.—Amarillo 2015, no pet.)(mem.

op., not designated for publication)(citing Sam v. State, 467 S.W.3d 685, 687–88 (Tex.App.—

Houston [14th Dist.] 2015, no pet.)); Maldonado v. State, No. 07-17-00190-CR, 2017 WL

4784938, at *1 (Tex.App.—Amarillo 2017, no pet.)(mem. op., not designated for publication);

Parris v State, No. 01-14-00502-CR (Tex.App.—Houston [1st Dist.] May 28, 2016, order);

Quinonez v. State, No. 07-19-00149-CR, 2020 WL 62630, at *1 (Tex.App.—Amarillo Jan. 6,

2020, no pet.)(abatement and remand op.); Cooper v. State, Nos. 05-19-00229-CR through 05-19-

00233-CR, 2020 WL 3496365, at *2 (Tex.App.—Dallas Jan. 29, 2020, no pet.)(mem. op., not

designated for publication). With the exception of the Velasquez court, the majority of appellate

courts who have addressed this issue have recognized Anders counsel should not have served as

trial counsel in the underlying proceeding. We believe the better practice dictates that appellate

counsel who served as trial counsel should not file an Anders brief because conflict arises in

assessing their own effectiveness and may be unable to recognize unforced errors.

       Anders v. California mandates that appointed counsel on a criminal appeal must support

that appeal to the best of his ability and request to withdraw only upon concluding, after a

conscientious examination, that the case is wholly frivolous. 386 U.S. at 744. After determining

the appeal is frivolous, counsel must withdraw. Id. According to the United States Supreme Court:

       Counsel should, and can with honor and without conflict, be of more assistance to
       his client and to the court. His role as advocate requires that he support his client’s
       appeal to the best of his ability. Of course, if counsel finds his case to be wholly
       frivolous, after a conscientious examination of it, he should so advise the court and
       request permission to withdraw. That request must, however, be accompanied by a
       brief referring to anything in the record that might arguably support the appeal. A
       copy of counsel’s brief should be furnished the indigent and time allowed him to
       raise any points that he chooses; the court—not counsel—then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly frivolous.
       If it so finds it may grant counsel’s request to withdraw and dismiss the appeal
       insofar as federal requirements are concerned, or proceed to a decision on the
       merits, if state law so requires. On the other hand, if it finds any of the legal points

                                                  3
         arguable on their merits (and therefore not frivolous) it must, prior to decision,
         afford the indigent the assistance of counsel to argue the appeal.

Id. An appeal, arguable on the merits, is not wholly frivolous. Id. A wholly frivolous appeal “lacks

any basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 438 n.10 (1988).

         Furthermore, the Court of Criminal Appeals has held after receiving an Anders brief

claiming no arguable grounds for appeal exist, the reviewing court must review the record and

make an independent determination. Stafford, 813 S.W.2d at 511; see also In re Schulman, 252

S.W.3d at 406 n.9 (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and procedural history

and set out pertinent legal authorities.”). This Court has no duty to act as an advocate on appellant’s

behalf but is required to review the entire record, including matters not addressed in the Anders

brief, to determine whether the appeal is wholly frivolous. Tellez v. State, 880 S.W.2d 247, 248

(Tex.App.—El Paso 1994, no pet.)(per curiam); Randle v. State, 760 S.W.2d 30, 32 (Tex.App.—

Houston [1st Dist.] 1988, no pet.). Our review of the underlying record leads us to conclude this

case may contain arguable error not discussed in the Anders brief. 3

         For this Court, this case presents the issue of whether an appointed appellate counsel, after

also serving as appellant’s trial counsel, may file an Anders brief. Compare Chandler, 988 S.W.2d

at 828 (perceiving bias and prejudice in appellate counsel evaluating his own performance at trial),

with Velasquez, 12 S.W.3d at 585 (presuming trial counsel is competent to represent as appellate

counsel unless the record establishes a conflict). In advancing an appeal, appellate counsel must

master the trial record, thoroughly research the law, and exercise judgment in identifying the

arguments for the appeal. McCoy, 486 U.S. at 438. One issue that must be analyzed in an Anders



3
 The State filed a letter, contending Appellate Counsel failed to address three potential issues in the Anders appeal,
but ultimately concludes they are meritless.

                                                          4
brief is effective assistance of trial counsel. Sam, 467 S.W.3d at 688; Jeffery v. State, 903 S.W.2d

776, 779 (Tex.App.—Dallas 1995, no pet.). Appellate counsel may have bias and prejudice in

evaluating his own performance at trial. Chandler, 988 S.W.2d at 828; Velasquez, 12 S.W.3d at

585; Sam, 467 S.W.3d at 688. Moreover, trial counsel who may not understand the law at trial may

also fail to recognize the same error on appeal. See Chandler, 988 S.W.2d at 828.

         In the case before us, trial counsel asserted: “The record reflects that counsel’s performance

was not ineffective. Counsel adequately crossed the State’s witness and presented all viable

defenses to the jury.” Under the circumstances presented in this case, we deem it prudent for the

trial court to appoint new counsel, who is without potential conflict of interest, to independently

represent Appellant on appeal. 4 Our decision does not reflect an opinion on counsel’s performance

in representing Appellant at trial. New counsel may reach the same conclusion. The Anders brief

should provide appellate courts with a basis to determine if appointed counsel fulfilled his duty of

supporting the appeal to the best of his ability and to assist the court in determining whether the

appeal is so frivolous that counsel should be permitted to withdraw. Penson v. Ohio, 488 U.S. 75,

82 (1988). Accordingly, under these facts, we find it inappropriate for appointed appellate counsel

to file an Anders brief in this case where counsel also served as trial counsel. See Chandler, 988

S.W.2d at 828.

         We hold that if appellate counsel, who also served as trial counsel, reaches a point where

he believes the appeal is frivolous and an Anders brief is appropriate, then counsel should file a

motion to withdraw with this Court, explaining the conflict. See id. (citing TEX.R.APP.P. 6.5). This

Court may then abate the appeal to the trial court for appointment of new appellate counsel. Based

on his independent review of the record, new appellate counsel may then freely pursue the appeal


4
 We note that trial counsel was also appointed to represent Appellant in this appeal. At the time of the appointment
by the trial court, neither the trial court nor counsel could have known that an Anders brief would be filed.

                                                         5
or file an Anders brief if appropriate. Trial courts may avoid this conflict in the alternative by

appointing new counsel to handle appeals. See Chandler, 988 S.W.2d at 828. We state in this order

that this is our position and our policy on the issue.

        Under the facts of this appeal, we strike appellate counsel’s brief, grant the motion to

withdraw, and abate this appeal to the trial court with instructions to appoint new counsel to

represent Appellant and have a supplemental clerk’s record containing that appointment filed with

the clerk of this Court within thirty (30) days of the date of this order. Additionally, the order shall

contain the name, address, email address, phone number, and state bar number of newly appointed

counsel. Furthermore, Appellant’s brief will be due thirty days (30) following the appointment of

new counsel. The State may file a brief in response within thirty days (30) after the filing of

Appellant’s brief.

        IT IS SO ORDERED THIS 28TH DAY OF OCTOBER, 2021.


                                                PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                   6